Wash, L,
delivered the opinion of the Court.
Douchouquette, the appellant, brought an action of trover against Chouteau, the appellee, in the St. Louis Circuit Court, for the conversion of a slave, in which, upon the plea of not guilty, the jury found a special verdict; on which the Court below rendered judgment for the appellant. The appellee then filed his bill in Chancery, and obtained an injunction. The appellant, for answer, demurred generally ; the demurrer was overruled, and a decree rendered, perpetuating the injunction$ to reverse which, this appeal is now prosecuted. The facts in the bill and special verdict are precisely the same, and are in substance: — that the appellant and one Genevieve Charleville, on the 23d February, 1797, entered into a marriage contract, in due form of law, whereby each made a donation to the other, during the life of the survivor, of all property, both real and personal, and established a community between them. That immediately upon the execution Of said contract, they intermarried, and lived as man and wife, until the 21th of December, 1803, when they executed article's of separation, purporting to dissolve the marriage; dividing the property owned by them in community; renouncing, mutually, all rights and powers flowing from their matrimonial contract, and granting to each other the free and absolute control of their property and conduct, as if they had never been married. That they accordingly lived separate, until the death of the said Genevieve, in 1822.
That on the 24th of October, 1810, Francis Brazeau conveyed to said Genevieve the slave sued for, to have, possess, and dispose of the same, as she should think proper, and without the same becoming subject to the community or the control of said Genevieve’s husband. That the appellee,' in the year 1808, conveyed to said Genevieve a lot of ground in St. Louis, and advanced to her $650, in money and materials, to enable her to build a house thereon; and in order to secure the payment of said sum of money, on the 24th of October, 1810, took from said Genevieve a mortgage on said lot, and on the slave sued for by the appellant, as aforesaid. That said Pierre Douehouquette and Genevieve had two children of said marriage, of whom one died in the life time of said Genevieve, without issue, leaving Sophia, who intermarried with one James Gonsolis. That said Genevieve took possession of said lot and slave, at the time they were respectively conveyed to her, and continued to hold them, until her death, in 1822, when she, by an instrument in writing, purporting to be a will, devised all her property to her said daughter, Sophia. That the money due to said appellee, as aforesaid, remaining still unpaid, it was agreed between the said Gonsolis, the husband of the said Sophia, and the said appellee, that the appellee should lake the slave in dispute, in part payment of the debt due to him, as aforesaid, which was done, and the appellee put into possession of said slave.
*479From these facts it will he seen, that the same questions are here presented which have been just now examined and disposed of, in the case of Gonsolis and wife v, Douchouquette.
The decree .of the Circuit Court is, therefore, erroneous, and must he reversed, the injunction dissolved, and the bill dismissed, with costs.